Sweeney, J.,
dissenting. In finding no cause of action based upon the facts alleged herein, the majority has reaffirmed Railroad Co. v. Harvey (1907), 77 Ohio St. 235, a case which can best be described as an ancient vestige of a bygone era. The rule of law enunciated in Harvey and upheld by the majority is devoid of any practical application in light of the evolution of modern society since the time this rule was first exalted in this state nearly eighty years ago.
I find the Harvey doctrine to be akin to the judicially created sovereign immunity doctrine which was promoted under the false assumption that “the king can do no wrong.” I view the Harvey doctrine as a perpetration of the fallacious notion that “the landowner can do no wrong” under any facts or circumstances. The inherent folly of such an erroneous supposition is, in my mind, beyond debate given the overwhelming proliferation of residential swimming pools in modern society.
The better standard, in my opinion, is that which has been adopted by the vast majority of jurisdictions around the country, and is set forth in Section 339 of the Restatement of the Law 2d, Torts (1965) 197, entitled “Artificial Conditions Highly Dangerous to Trespassing Children,” as follows:
“A possessor of land is subject to liability for physical harm to children trespassing thereon caused by an artificial condition upon the land if
“(a) the place where the condition exists is one upon which the possessor knows or has reason to know that children are likely to trespass, and
“(b) the condition is one of which the possessor knows or has reason to know and which he realizes or should realize will involve an unreasonable risk of death or serious bodily harm to such children, and
“(c) the children because of their youth do not discover the condition or realize the risk involved in intermeddling with it or in coming within the area made dangerous by it, and
“(d) the utility to the possessor of maintaining the condition and the burden of eliminating the danger are slight as compared with the risk to children involved, and
“(e) the possessor fails to exercise reasonable care to eliminate the danger or otherwise to protect the children.”
This standard, unlike the Harvey doctrine, presents a fair and workable scheme to assist courts in determining whether liability under the circumstances of a particular cause is warranted.
*63One commentator has noted that “[t]he increase in the number of swimming pools in the last few years has been one of truly staggering proportion.” Annotation (1968), 20 A.L.R. 3d 1395, 1398. It seems, however, that nearly eighteen years after this accurate observation this court is content to stubbornly resist acknowledgment of this aspect of modern society by blindly adhering to the Harvey doctrine.
Adoption of the aforementioned Restatement standard will not, as the majority seems to intimate, automatically impose liability on defendants. What is at stake, however, is whether the plaintiff has stated a cause of action and deserves his day in court. Notions of fairness and justice dictate that both of these considerations be answered in the affirmative. In addition, questions of duty and foreseeability are better left to the trier-of-fact, as is the case in most actions sounding in negligence, instead of the summary finding of no liability as was rendered below.
Therefore, I would overrule Harvey in light of its obsolescence in modern society and adopt the Restatement standard, thereby reversing the decision of the court of appeals and remanding the cause to the trial court for a fair and reasonable disposition of this tragic set of circumstances.